VACATE the order denying preliminary injunctive relief AND
                 REMAND for further proceedings consistent with this order.



                                                                         Plett tifte
                                                                                  '       J.
                                                             Pickering


                                                            rja:P.                        J.
                                                             Saitta


                 PARRAGUIRRE, J., concurring:
                               For the reasons stated in the SFR Investments Pool I, LLC v.
                 U.S. Bank, N.A.,    130 Nev. 334 P.3d 408 (2014), dissent, I disagree
                 that respondent lost its lien priority by virtue of the homeowners
                 association's nonjudicial foreclosure sale. I recognize, however, that SFR
                 Investments    is now the controlling law and, thusly, concur in the
                 disposition of this appeal.




                 cc: Hon. Timothy C. Williams, District Judge
                      Howard Kim & Associates
                      David J. Merrill, P.C.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e